Trussell :
The petitioner, who is engaged in the advertising business in Boston, Mass., is appealing from the respondent’s determination of a deficiency in the amount of $1,176.82 in his income tax for the calendar year 1923. Among other allegations of error, petitioner alleged error in respondent’s disallowance of a deduction in the amount of $6,617.50 as a loss.
At the hearing on this proceeding it was agreed and stipulated by counsel for both parties that for the year 1923, petitioner is entitled to a deduction in the amount of $6,617.50 on account of a loss sustained in that amount upon the sale of certain shares of stock of the Utah Consolidated Mining Co., and, further, that the other adjustments made by respondent in determining the deficiency in controversy, shall stand without modification.
The deficiency should be recomputed upon the basis of the stipulation as above set forth.

Judgment will be entered fwrsuam-t to Rule 50.